Citation Nr: 0329463	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  99-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for dorsolumbar scar 
due to shell fragment wound (formerly classified as low back 
syndrome), currently evaluated as 10 percent disabling.  

2.  Entitlement to an effective date earlier than April 15, 
1998 for the award of a 10 percent rating for dorsolumbar 
scar due to a shell fragment wound.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to June 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In December 2002, the veteran raised claims of entitlement to 
service connection for heart problems, diabetic neuropathy, 
impotence, and loss of vision.  These matters are referred to 
the RO for all appropriate development and adjudication.  

REMAND

The veteran and his representative are advised that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

The RO has not yet had the opportunity to consider whether 
any additional notification or development action is required 
under the VCAA.  Thus, it is potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The RO is advised that its duties encompasses notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
These notices have not been provided in connection with the 
issues currently on appeal.  The Board is prohibited for 
performing this function in the first instance inasmuch as 
such an action could be prejudicial to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Circ. 2003); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).   

Finally, the Board notes that the most recent VA spine 
examination shows that the veteran complained of back pain 
and was receiving treatment at the pain clinic.  There was x-
ray evidence of anterior osteophytes in the lower thoracic 
and upper thoracic segments.  The examiner concluded that the 
veteran had lumbar pain status-post shrapnel injury, and 
stated that the shrapnel injury should not have much to do 
with the problems the veteran is having currently.  It is not 
evident that the veteran's clinical records were reviewed in 
connection with this examination.  Moreover, there was no 
opinion provided as to whether the x-ray findings are related 
to the service-connected shell fragment wound.  Accordingly, 
additional orthopedic examination is necessary.  A current 
examination of the service-connected scar is necessary as 
well in order to determine if the veteran has suffered muscle 
injury associated with service-connected shell fragment, to 
identify muscles involved and to determine the degree to 
which the shell fragment wound scar is symptomatic.  

Finally, the RO denied entitlement to service connection for 
flat feet in September 2001.  In correspondence received in 
May 2002, the veteran expressed disagreement with that 
determination.  The RO has not issued a statement of the case 
for the claim of entitlement to service connection for flat 
feet.  A remand is therefore required to afford the RO the 
opportunity to issue a statement of the case.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

In view of the foregoing the case is REMANDED to the RO for 
the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  Compliance with duty as 
articulate in Quartuccio, supra, is 
required as well.  That is, the veteran 
should be advised of the allocations of 
burdens in obtaining the evidence 
necessary to substantiate his claim.  

2.  The RO must issue a statement of the 
case on the issue of entitlement to 
service connection for flat feet.  The 
veteran is to be advised that he must 
perfect his appeal by the timely 
submission of a substantive appeal in 
order to have this issue in appellate 
status.  

3.  The veteran should be afforded the 
appropriate examination(s) in order to 
determine the current nature and severity 
of his service-connected shell fragment 
wound residuals of the dorsolumbar spine.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available for use 
in studying the case before the 
examination.  

(a) The examiner is requested to provide 
a complete diagnosis and to address the 
following question:  is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
diagnosed disorder of the dorsolumbar 
spine had its onset during service or is 
in any other way causally related to his 
service-connected residuals of the shell 
fragment wound.  The clinical bases for 
the determination(s) reached should be 
set forth in detail.  

(b) The examiner is requested to state 
whether the veteran has any muscle injury 
related to the shell fragment wound and 
if so, to identify the muscle group 
affected and the degree to which it is 
compromised.  

(c) The examiner is requested to describe 
the nature and severity of the residual 
shell fragment wound scar(s).  The 
presence of tenderness, adherence, 
ulceration, pain, and limitation of 
function should be discussed.  

4.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




